DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 8-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of the ball joint of Figures 1-7 (Species I) in the reply filed on October 14, 2022.

Status of Claims
	Claims 1-6 and 8-10 are pending. Claims 8-10 stand withdrawn as noted above.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 54-68075 (Fuji).
Regarding claim 1, Fuji discloses a ball joint (3; see Figures 3-8) comprising:
a ball stud (1 & 2) including
a stud part (1) to be linked to a structure body on an end portion side, and
a ball part (2) on an opposite end portion side;
a housing (4) swingably and rotationally supporting the ball part of the ball stud; and
a ball sheet (6) arranged between the housing and the ball part, wherein:
the ball part is slidable over the ball sheet (see Figure 3),
the ball sheet includes an uneven part (16) including at least one of a recessed part and a projecting part (see annotated Figure 1 below), on a surface facing the housing (see Figure 3),
the housing includes a fitting part (see Applicant provided Abstract; lines 6-8) in at least one of projecting and recessed shapes, which is fitted to the uneven part (see Figure 3), and
the uneven part has a shape which becomes larger toward an axis of the ball stud on the opposite end portion side (see Figures 3 and 7, and annotated Figure 2 below, where the shape becomes larger from a first width to a second width).
Regarding claim 2, Fuji discloses the uneven part (16) is formed in a linear shape (see Figures 7 and 8).
Regarding claim 3, Fuji discloses the uneven part (16) includes a plurality of uneven parts which are arranged with a space in between (see Figure 8).


    PNG
    media_image1.png
    338
    471
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 7 of Fuji

    PNG
    media_image2.png
    406
    464
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 7 of Fuji
Regarding claim 4, Fuji discloses the uneven part (16) is arranged in a support part of the ball sheet (6; see Figures 7 and 8).
Regarding claim 5, Fuji discloses the uneven part (16) is arranged in a bottom part of the ball sheet (6; see Figure 7).
Regarding claim 6, Fuji discloses the uneven part (16) is arranged in a southern hemisphere of the ball sheet (6; see Figure 7).

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
On page 4, Applicant asserts Fuji does not disclose an uneven part as recited in claim 1, and notes the Office Action mistakenly equates the uneven part (16) to the recessed part of Fuji. The Examiner respectfully disagrees and directs Applicant’s attention to Claim 1, Lines 8 and 9, of Applicant’s own claim set, filed February 22, 2022, which sets forth “the ball sheet includes an uneven part including at least one of a recessed part and a projecting part”. As such, the usage of reference numeral 16 is appropriate. However, for purposes of clarity, an annotated drawing (Annotated Figure 1) has been provided above to more clearly distinguish the recessed part from the projecting part of the ball sheet (6) of Fuji.
On page 5, Applicant asserts Fuji does not disclose the uneven part (16) having a shape which becomes larger toward an axis of the ball stud (1) on the opposite end portion side. The Examiner respectfully disagrees and directs Applicant’s attention to Figure 7 of Fuji which shows the uneven part having a shape which becomes larger toward an axis of the ball stud on the opposite end portion side. For purposes of clarity, an annotated drawing (Annotated Figure 2) has been provided above which shows the shape becoming larger from a first width to a second width.
On pages 7 and 8, Applicant provides support for the aforementioned argument regarding the shape of the uneven part of Fuji. In supporting the argument, Applicant points to the shape of line protrusions becoming smaller as they are positioned further from the axis. in Figure 5F. It is noted that the features upon which applicant relies (i.e., the shape of relatively radially positioned line protrusions becoming smaller as they are positioned further from the axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 7:30am-3:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 29, 2022